Citation Nr: 1127403	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bronchial asthma, to include as secondary to asbestos exposure; and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to a disability evaluation in excess of 10 percent for DeQuervian's syndrome, right wrist.

4.  Entitlement to a compensable disability evaluation for right maxillary sinusitis.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from August 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a notice of disagreement with this determination in February 2009, and timely perfected her appeal in May 2010.

The Atlanta, Georgia, RO currently has jurisdiction over the appellant's claims.

With regard to the appellant's petition to reopen her claim of entitlement to service connection for bronchial asthma, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  In her May 2010 substantive appeal [VA Form 9], she declined the option of testifying at a personal hearing.

The Board notes that the appellant has alleged inability to retain employment due to her service-connected right wrist disability and sinusitis.  See VA Examination Report, December 10, 2008.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of entitlement to service connection for a left knee disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on her part is required.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for bronchial asthma in November 1993, and the appellant did not appeal this decision.

2.  Evidence received since the November 1993 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bronchial asthma, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the appellant currently suffers from bronchial asthma as a result of a disease or injury in active duty service, to include as due to asbestos exposure.

4.  The appellant's right wrist disorder, to include DeQuervian's syndrome, is manifested by subjective complaints of pain, swelling, popping, and grinding; there is no objective evidence of degenerative changes in the right wrist; there is full range of motion.  There were complaints of decreased sensation and grip strength and objective evidence of some decreased sensation to the great medial first digit and medial mid-hand.  However, there were no clinical findings of muscle atrophy or weakness, motor deficits, or loss of reflexes.  There was pain on use, but no clinical findings of additional pain, weakness, fatigability, or incoordination on repetitive use.  There was no evidence of ankylosis or moderate incomplete paralysis of the finger and wrist movements.  The disability did not produce loss of use of the appellant's right hand.

5.  The appellant's sinusitis is manifested by vomiting, nausea, stomach problems and headaches.  There was no evidence of incapacitating episodes, nor was there evidence of three to six non-incapacitating episodes per year of sinusitis.

6.  The evidence does not demonstrate that the appellant's service-connected right wrist disability and/ or sinusitis is/are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision that denied the appellant's claim of entitlement to service connection for bronchial asthma, to include as secondary to asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).
2.  New and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for bronchial asthma, to include as secondary to asbestos exposure, has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Bronchial asthma, to include as secondary to asbestos exposure, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for a disability evaluation in excess of 10 percent for a right wrist disorder, to include DeQuervian's syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a (Diagnostic Codes 5003, 5010, 5024, 5125, 5214, 5215), 4.124a, (Diagnostic Codes 8516, 8517, 8716) (2010).

5.  The criteria for a compensable disability evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124, Diagnostic Code 6513 (2010).

6.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims, a letter dated in December 2008 fully satisfied the duty to notify provisions associated with a service connection claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter also provided notice of the elements of new and material evidence and the reasons for the prior denial of the appellant's claim for bronchial asthma.  The criteria of Kent are satisfied.  See Kent, supra.  Further, the December 2008 letter informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court also held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the December 2008 notice letter.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims, as well as the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  Although the appellant indicated that she had received emergency room treatment for her sinusitis, she failed to provide any additional medical evidence in support of this assertion.  The Board notes that the duty to assist is not always a one-way street.  If a veteran wants help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   


The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to the appellant's claim of entitlement to service connection for asthma, the Board concludes that an examination is not needed in this case as there is no credible lay evidence or competent medical evidence indicating that the claimed current disability may be related to service.  Specifically, as will be discussed in greater detail below, the Board finds that there is no credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise relating the claimed disability to service.  Thus, an examination is not necessary.

The duty to assist, with respect to increased rating claims, includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  

The RO provided the appellant an appropriate VA examination in December 2008 for her right wrist disorder and sinusitis.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since she was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The December 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).
To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen her claim of entitlement to service connection for bronchial asthma.  The RO's November 1993 rating decision denied the appellant's claim of entitlement to service connection for bronchial asthma.  At the time of the November 1993 denial, the appellant's service treatment records and a general VA examination dated in July 1993, were of record.  In November 1993, the appellant's claim was denied because there was no evidence of bronchial asthma in service and no competent evidence to establish that the appellant's condition began in or was aggravated by her time in active duty service.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The evidence submitted since the November 1993 rating decision, to include treatment records, lay statements, and a VA examination, is not cumulative or redundant; and has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim is reopened, and must be considered in light of all the evidence, both old and new.

III.  Service Connection for Bronchial Asthma

The appellant contends that she currently suffers from bronchial asthma, to include as secondary to asbestos exposure, as a result of her time in active duty service.  Specifically, the appellant contends that while working as a medical specialist at Tuttle Army Health Clinic, men came into her building wearing decontamination suits and masks and required all employees to evacuate the building due to the presence of asbestos.  The appellant claims that her currently diagnosed bronchial asthma is the result of this exposure to asbestos.  The Board disagrees.

Governing Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.

The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21-1MR), Part IV.  The Court has held that VA must analyze a veteran's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The DVB Circular guidelines note that the most common disease caused by exposure to asbestos is interstitial pulmonary fibrosis (asbestosis).  "Asbestosis is a pneumoconiosis due to asbestos particles."  See McGinty, 4 Vet. App. at 429 (1993).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  See M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  See Dyment, supra; Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.

Analysis

Initially, the Board notes that the appellant has a current diagnosis of bronchial asthma.  See VA Treatment Record, November 4, 2008.  Thus, element (1) under Shedden has been satisfied.  See Shedden, supra.
Review of the appellant's service treatment records, however, are completely negative for any complaints of, or treatment for, asthma.  The Board is aware that the appellant complained of chest pain while breathing in April 1984.  She specified that she was not short of breath unless she was walking up stairs.  No diagnosis was rendered.  See Service Treatment Record, April 15, 1984.  In November 1984, the appellant complained of problems inhaling, but this was associated with right rib pain.  See Service Treatment Record, Nov 13, 1984.  Finally, in May 1986, a chest X-ray, in response to the appellant's complaints of shortness of breath for one day, was completely negative.  See Service Treatment Record, May 28, 1986.  While it is clear that the appellant complained of chest pain and some shortness of breath in service, these complaints were associated with her right rib pain.  She was not diagnosed with asthma or a breathing disorder in service.  

With respect to the appellant's claim that her current disability is related to asbestos exposure, the Board notes that the appellant's military occupational specialty of medical specialist is not consistent with her claim that her duties associated therewith exposed her to asbestos.  Furthermore, the appellant's service treatment records do not refer to any asbestos exposure.  In short, the contention that the appellant was exposed to asbestos in service amounts to mere speculation on her part and is not substantiated by any objective evidence in the file.  The Board accordingly finds that the appellant was not exposed to asbestos in service.  Thus, element (2) under Shedden has not been satisfied.

Turning to Shedden element (3), nexus, the only evidence of record in support of the appellant's claim that her bronchial asthma is related to active duty service, consists of her own lay statements.  Initially, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr, supra (lay testimony is competent to establish the presence of observable symptomatology). 

In the present case, the Board finds that the appellant is certainly competent to report her shortness of breath.  She is not, however, credible to diagnose her condition as being due to asbestos exposure as she is not a medical professional, nor has the medical evidence established that her bronchial asthma was the result of exposure to asbestos.  As noted above, the appellant has failed to provide any treatment records in support of her claim that she has received treatment for this condition since her discharge from service.  See Wood, supra.  Further, the appellant is a smoker.  Thus, element (3) of Shedden has not been satisfied.  See Shedden, supra.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that her current bronchial asthma is related to service.  There is not an approximate balance of evidence.  

IV.  Increased Disability Ratings

Governing Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

A.  Right Wrist Disability

The appellant is currently assigned a 10 percent disability rating for her right wrist disorder, to include DeQuervian's syndrome.  She contends that her right wrist disability is more severe than currently contemplated.  The appellant's right wrist disability is currently rated under Diagnostic Codes 5024-8716 [tenosynovitis-neuralgia].  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  See 38 C.F.R. § 4.45 (2010).

The Board finds that the appellant's service-connected right wrist disorder is most appropriately evaluated under Diagnostic Codes 5024-8716.  These are the most applicable codes as they most closely reflect the diagnosed condition evaluated here.  There are no other diagnostic criteria closely associated with the service-connected disability affording a higher disability rating.  See 38 C.F.R. § 4.97 (2010).  See Butts, supra.


Limitation of Motion

Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010).  Diagnostic Code 5024 is listed as part of a group of Diagnostic Codes governing disabilities to be rated by analogy to degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the present case, the appellant has only demonstrated full range of motion.  During her December 2008 range of motion testing, she was able to demonstrate 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation and 45 degrees of ulnar deviation.  There was no pain on range or motion or flare-ups.  Further, there was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance upon repetitive use.  See VA Examination Report, December 10, 2008.

In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  The only X-ray evidence of record, taken at the time of the December 2008 VA examination, indicated possible mild scapholunate separation, but was otherwise unremarkable.  There was no evidence of arthritis or involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2010), provide disability evaluations for wrist ankylosis and limitation of motion, respectively.  To qualify for the minimum compensable evaluation of 30 percent (major)/20 percent (minor) disabling available under Diagnostic Code 5214 (wrist ankylosis) for major joints, the service-connected disability must be manifested by favorable ankylosis of 20 to 30 degrees of dorsiflexion.  The next higher evaluation of 40 percent (major)/30 percent (minor) disabling is available where the veteran's wrist ankylosis is in any other position except favorable.  Finally, the maximum evaluation of 50 percent (major)/40 percent (minor) disabling is available under Diagnostic Code 5214 where the veteran's ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

With respect to Diagnostic Code 5214, the appellant has never been diagnosed with, nor does she contend, that her right wrist has any type or degree of ankylosis.  Further, as noted above, she has demonstrated full range of motion of the right wrist.  See VA Examination Report, December 10, 2008.  Therefore, the appellant's right wrist disability is not entitled to higher rating under this diagnostic code.  With respect to Diagnostic Code 5215, the appellant is already in receipt of a 10 percent disability rating, which is the highest available assignment under this diagnostic code.




Ulnar Nerve

The appellant has also claimed that her right wrist disability is productive of neurological symptoms.  Therefore, the Board will consider whether she is entitled to a higher rating under diagnostic code 8516, which contemplates paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).  However, as there is no evidence of impairment of the radial, circumflex, musculocutaneous, median, or long thoracic nerves, the diagnostic codes pertaining to those radicular groups are not for application.  See 38 C.F.R. § 4.124a, DCs 8513, 8514, 8515, 8517, 8518, 8519 (2010).  Additionally, as there is no evidence of muscle injury, the diagnostic criteria governing those disabilities are not applicable in this instance.  See 38 C.F.R. § 4.73 (2010).

Diagnostic Code 8716 addresses ulnar neuralgia, which results in pain or weakness in the ring and little finger.  Neuralgia, cranial or peripheral, is usually characterized by a dull and intermittent pain, of typical distribution, so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  See 38 C.F.R. § 4.124 (2010).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, moderate incomplete paralysis warrants a rating of 20 percent for the minor extremity, and a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  A maximum evaluation of 50 percent for the minor extremity and 60 percent for the major extremity for complete paralysis of the ulnar nerve of the major upper extremity, which is defined as being manifested by the "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.

The appellant has complained of intermittent pain, but there is no evidence that she has experienced incomplete paralysis of the finger and wrist movements.  See VA Examination Report, December 10, 2008.  Though the Board is aware of her complaints of pain on palpation of the medial aspect of the wrist, she demonstrated normal brachial reflex in the right upper extremity, demonstrated 5/5 upon strength testing and sensation was normal except for some decrease to the great medial first digit and medial mid-hand.  Id.

Again, though the appellant is certainly competent to report her right wrist pain, she is not considered credible to determine the specific level of her disability.  Overall, the appellant has not demonstrated that she meets a higher disability evaluation for her right wrist disability.  As such, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to both increased rating issues on appeal.

B.  Sinusitis

The appellant is currently assigned a noncompensable disability rating for her sinusitis.  She contends that this disability is more severe than currently contemplated.  The appellant is currently rated as noncompensably disabled under 38 C.F.R. § 4.97, Diagnostic Code 6513.

Under the General Rating Formula for Sinusitis, a noncompensable evaluation is assignable for chronic maxillary sinusitis if detected by X-ray only (no other symptoms).  A 10 percent disability rating is assignable for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or: three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Higher percentage levels of disability rating are assignable for more severe symptoms.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  A note to the General Rating Formula defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.  Id.


The Board finds that the appellant's service-connected maxillary sinusitis is most appropriately evaluated under Diagnostic Code 6513.   This is the most applicable code as it reflects the diagnosed condition evaluated here.  There are no other diagnostic criteria closely associated with the service-connected disability affording a higher disability rating.  See 38 C.F.R. § 4.97 (2010).  See Butts, supra.

The Board has thoroughly reviewed all of evidence of record.  In November 2008, a VA treatment note indicated that the appellant previously took Singulair for allergies and reactive airways, as well as over-the-counter medication for congestion.  She was diagnosed with general environmental allergies with no evidence of acute allergic reaction.  See VA Treatment Record, November 4, 2008.  

Shortly thereafter, the appellant was afforded a VA examination.  At that time, she reported that her sinusitis began in 1984.  Since that time, she reported that she experienced constant sinus pain, pressure, and headaches.  The appellant stated that she had taken multiple forms of prescription medications as well as over-the-counter medications to address her sinusitis, but none helped her.  Further, she reported that she had reported to the emergency room approximately seven to eight times per year for flare-ups of her sinuses.  See VA Examination Report, December 10, 2008.



On her February 2009 notice of disagreement, the appellant stated that she required daily medication for her sinusitis.  This condition continued to cause vomiting, nausea, stomach problems, headaches, and constant eye watering.  See Notice of Disagreement, February 2, 2009.  

The only remaining evidence in support of the appellant's claim consist of her lay statements.  The Board acknowledges that the appellant is competent to give evidence about what she experiences; for example, he is competent to discuss her sinus symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to diagnose the severity of her medical disorder nor can she prescribe herself antibiotics or determine if she has experienced an incapacitating episode.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In addition to her complaints of daily suffering with sinusitis, the appellant has also alleged that she has received emergency room treatment seven to eight times per year for her condition.  While the Board does not doubt that the appellant does indeed suffer from sinusitis, there is no medical evidence to support her contention that she has received emergency room treatment for her condition.  Therefore, this statement is not deemed credible evidence.

The totality of the evidence does not support a finding that the appellant is entitled to a compensable disability rating.  There is no evidence in the record that the appellant has suffered from one or two incapacitating episodes per year, requiring prolonged antibiotic treatment, or that she has experienced three to six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).  The only credible evidence of record establishes that the appellant sought treatment for regular allergies with some complaints of a running nose.  While the Board is sympathetic to the appellant's condition, unfortunately, the competent and credible evidence of record does not establish that she is entitled to a compensable disability rating.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for sinusitis, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  

For the sake of brevity, the matter of possible entitlement to an extraschedular rating will be addressed below in regards to both increased rating issues on appeal.

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the appellant nor her representative expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that her disabilities are more severe than is reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and her representative have not identified any factors, which may be considered to be exceptional or unusual with respect to the service-connected right wrist disability and sinusitis, and the Board has been similarly unsuccessful.

The record does not show that the appellant has required frequent hospitalizations for her service-connected right wrist disability or sinusitis.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's right wrist disability and sinusitis present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).





ORDER

The application to reopen the claim of entitlement to service connection for bronchial asthma is granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for bronchial asthma, to include as secondary to asbestos exposure, is denied.

Entitlement to a disability evaluation in excess of 10 percent for DeQuervian's syndrome, right wrist, is denied.

Entitlement to a compensable disability rating for sinusitis is denied.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims of entitlement to service connection for a left knee disorder and TDIU.

Left Knee Disability

Review of the appellant's service treatment records reveals that she complained of and received treatment for left knee pain during her time in service.  She was also diagnosed with left knee patellofemoral syndrome.  See Service Treatment Records, generally.  Despite the fact that the medical evidence of record fails to establish a current left knee disability, the appellant has continuously complained of left knee pain since her discharge from active duty service.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  As noted above, the case of McLendon, supra, held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Accordingly, the appellant should be afforded a VA joints examination to determine if the appellant currently suffers from a left knee disorder, and if so, whether it is related to her in-service complaints.

TDIU

The appellant is also seeking entitlement to TDIU.  After having carefully considered the appellant's claim, and for reasons expressed immediately below, the Board finds that the appellant's claim must be remanded for additional procedural development.

As noted above in the Introduction, the appellant has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the appellant has not received notice pursuant to the VCAA as it pertains to her claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the appellant was provided adequate notice under the VCAA and the Board is without authority to do so.

Further, since the assignment of service connection for a left knee disability could impact the appellant's claim for individual unemployability now on appeal, the two issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, following notification of the appellant's rights under the VCAA and adjudication of the left knee claim, VA should adjudicate the appellant's individual unemployability claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the appellant's claims file and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the appellant regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2.  The AMC/RO is requested to obtain any VA treatment records for the appellant dated from April 2010 to the present.  Any response received in association with this request should be memorialized in the appellant's VA claims file.  

3.  The AMC/RO should also contact the appellant to determine if she has obtained any private medical treatment for her left knee, and if so, after adhering to all appropriate procedures, obtain any outstanding records.

4.  Thereafter, the appellant should be scheduled for a VA joints examination with an appropriate expert.  The VA examiner should thoroughly review the appellant's VA claims file and a complete copy of this REMAND, noting that this has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State any diagnoses of the left knee.

(b)  If the appellant has a left knee diagnosis or diagnoses, state whether each disorder is at least as likely as not the result of the in-service complaints of left knee pain documented in the appellant's service treatment records.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  Thereafter, the AMC must review the VA claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a left knee disorder and TDIU should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


